Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-16 are allowable.  The following disclosures appear to constitute the closest prior art:

Cho et al., KR 2017-107276
	Cho teaches a composition comprising a polysilazane and a solvent mixture that, in at least one embodiment, comprises diisopropyl ether (bp = 156° C, dielectric constant = 3.8) and cyclopentane (bp = 120° C).  However, the polysilazane doesn’t meet the R group content limitation.

Padmanaban et al., U.S. Patent Application Publication No. 2012/0160801
	This reference discloses coating compositions as precursors to patterning masks comprising a mixture of perhydropolysilazane, a polysilazane having a non-zero amount of alkyl group content, and a solvent that dissolves both.  The latter may be encompassing of claimed component (A), but only in the broadest possible terms and a solvent combination corresponding to (B-1) and (B-2) is not obvious from the subject matter of this disclosure.

Lucaks et al., U.S. Patent Application Publication No. 2003/0083453
	Lucaks is directed to the development of thermally stable polysil(ox)azane-containing compositions.  Its only real contribution to the concepts of the presently claimed invention is the observation that the solubility of the inorganic polymers in hydrocarbon solvents is enhanced at higher levels of hydrocarbon substitution [0085], which would be entirely predictable to one having ordinary skill.

Shindo, Patent Application Publication No. 2002/0034885
	This reference teaches mixtures of perhydropolysilazane and polyorganosilazane in a weight ratio of 0.65:0.95 (and, thus, the total hydrocarbon/alkoxy content would be within the claimed limits set forth in claim 1, albeit for the two polymers).  Solutions of said mixtures in saturated hydrocarbons or dialkyl ethers are described.  This reference is cited in a related application for its suggestion that aliphatic hydrocarbons may be used as suitable media for the dissolution of low R content silazane.

	Finally, the Examiner disagrees with the findings of WIPO and the Chinese Patent Office where it was concluded that the instant claims are unpatentable.  Both offices cite patent family equivalents as a primary reference and rely on the same supporting reference to rationalize the incorporation of an amino-functional alkoxysilane that is correlated with claimed component (C).  It is important to consider, though, that the polysilazanes disclosed in the applied primary references do not contain structural attributes that would make them curable by way of dehydration condensation.  Rather, they are only curable by dehydrogenation condensation and the Examiner understands amine compounds to only promote the former.  Hence, the entire motivation to combine articulated by these opinions would seem to be invalid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 6, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765